Title: To John Adams from Thomas Digges, 28 April 1780
From: Digges, Thomas,Ross, William
To: Adams, John


     
      Dr. Sir
      Dulwitch 28 Apr. 1780
     
     I attend to what you mention by Capt. C. the 15th. Instant, and have in consequence, some days ago shippd for Ostend, in a box marked A, with a card direction to Monsr. Frs. Bowens Merchant there, sundry pamphlets and papers as you require; and have written to Mr. B to forward it on in the manner He may think safest, and to hereafter attend to any other parcels I may send in the same way. It may be better you write to Him and point out the mode of conveyance from Ostend to Paris which you may think best. This will be by much the best way for Books or Pamphlets when private opportunitys (which are very rare) do not offer; but it will not do so well for News papers as the ordering them immidiately yourself from the Post Masters at Paris, who, having an understanding with the Post Office here, can get any papers by post which you may want. The morning Papers you mention, and the one I have lately sent, will be sufficient, and those of the Evening, two will answer your purpose; they come out alternate. The London Evening Post, and the London Packet. I could get a friend who is concernd in the neutral Vessels and who lives near the tower, to send you a packet of these papers of every 8 or 10 days, as the vessels may sail, directed as the Box is to Mr. Bowens, if you think this a better mode; at any rate I will do it (in order that you may be supplyd with the Papers) until I get your answer to this letter, or the fixing on any other mode. I will continue to You the Courant, because it shews every movement of the People here relative to Petitions assosiations the proceedings of the Deputies &c. &c. For this reason I sent you a bound parcell compleat from the 25 Novr. to the 18 Apr. and a few loose ones to the 26th which I had done up for the purpose of sending to a more distant quarter. I will make up another parcell of Pamphlets in a few days and forward them as the last were sent. I am obligd to You for the Pamphlet by Dr. L, when it comes to your hands revisd and as the Establishd Law, I pray You send it to me together with any papers that are worth publishing here, if the parcell is too heavy for post, send them to Mr. Bowens who will forward them by neutral vessels to the person near the Tower who will send You the papers and shipps most of my packages. By such a channell as this, (which I have long been wishing for) many useful publications may come to light. I will keep an account open for the Expence of so doing, and will apply to M. Louis Tessier (whom I have applyd to on former occasions) for my riembursement; better that Monsr. G——d should write a line to Him, for me to deliver, to pay me these sums as they are calld for. You will have annexd a list of what I have already sent you.
     We have at length got news of Gen. Clinton, which came by a packet from N York which saild from thence the 30th. March. It appears (tho there are no official dispatches from Clinton Himself) that the fleet after being much buffetted about by the Storm and with the loss of four or five transports, got to Tybee about the begining of Feby. and that the body of the fleet got to the Bars of Chs. Town the 9 or 10th. March, and were nearly landed the 12th. when the Russell man of War saild from thence to N York with the account. It appears they have occupied some posts 8 or 10 miles from Cs. Town particularly that of Stono ferry, but have neither attackd James fort nor fort Sullivan. By the Ministerial reports we are informd Lincolns army was between 5 and 6,000 Men well posted out of the Town, and that some strong works had been thrown up on the neck and to defend the Town. The Army of Clinton when it saild consisted of 7,500 Men and he took a Regiment with him from Georgia; every account says He will not have more than 5,500 men effectives to opperate with, and I think from the feeble flat manner the whole storey is told in the New York papers and from the accounts I have gatherd since the packets arrival that his force is not equal to the possessing Chas. Town. He has but one ship of the line and 4 or 5 lesser men of war to act against the Forts and Town; there are 5 or 6 American and french frigates within the harbour, and if Fort Sullivan is as strong as it was in 1776, I think with the united Naval Force it will be able to give the British Ships of war a second drubbing. It cannot be many days before we have accounts here of the decided fate of the place. There are many particulars in the news papers, which you will have as soon as this, but the above is the substance of what I hear.
     The late Russian Memorial for Neutrality is not at all relishd by the Ministerealists here, ’tho they attempt to palliate it by saying it is only a manoeuvere of that Court for arming their Ships, which when armd, are to join England, this is too bad to be related, but such is the conversation of some who are determind to go on blindfolded to distruction. It appears that Holland has acceeded to the wish of Russia in the substance of that memorial for neutrality and they are seemingly determind to defend their Ships at Sea against English Cruisers. If some better understanding does not soon take place between this Court and the States, it is more than probable there will soon be a dutch war. How the northern powers of Sweeden and Denmark Stand, you are better informd than I can be. Portugal most likely will acceed to it, for they seem bent upon neutrality If such a disirable state will be allowd them.
     The Parliament of Ireland on the two late great national questions, has produced a majority of 39 in favour of the Court, tho directly contrary to the wishes of a great majority of the People. The Commons have been touchd with English Gold or English paper, and have provd themselves as corrupt as another parliament nearer me. It is most likely the disputes will not stop there but that the People will right themselves.
     Every body hereabouts seems sick of the American War, but how to get rid of it is the question. The State of that war will be probably canvassd next Tuesday, when Gen. Conway is to make a motion relative to accomodation with America. Much secrecy is observd as to the substance of his intended motion, but some folks think He will move for some profers to be made to America on the preliminary of a truce; but then the sending this profer over to America puts at so remote a period in point of time, as to make some friends speak discourageingly of the proposition or motion. Most likely some Members of that House such as Gen. C——y and Govr. P——l, are urgd by Ministers to bring forth such conversations in the House in order to feel the pulses of its members upon that topic. If they could well do it, I beleive they would try to get the opinion of Mr. J. A. (whom I understand is at Paris a Commission to speak upon peace) upon the mode of making profers to America for tho our ministers try to make people beleive they know not the nature of Mr. A——ms’s Commission, yet I cannot suppose them so blind and ignorant not to know something of the nature of it. I am your very Obt. Servt.
     
      Wm. Ross
     
    